Citation Nr: 9904298	
Decision Date: 02/17/99    Archive Date: 02/24/99

DOCKET NO.  97-13 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the right 
ankle, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for service-connected 
traumatic arthritis with limitation of motion of the left 
ankle, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the right foot, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the metatarsal and phalangeal joints with loss 
of longitudinal arch and painful motion of the left foot, 
currently evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating based upon 
individual unemployability.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


REMAND

The appellant served on active duty from May 1953 to May 
1955.

This appeal arises from a June 1996, Department of Veterans 
Affairs Regional Office, Atlanta, Georgia (VARO) rating 
decision, which denied the appellant an increased rating for 
his service-connected residuals of injury to his feet and 
ankles with traumatic arthritis, evaluated as 20 percent 
disabling.  This appeal also arises from a December 1996 
rating decision which granted the appellant entitlement to 
service connection for right ankle degenerative joint 
disease, evaluated as 10 percent disabling, and entitlement 
to service connection for left ankle degenerative joint 
disease, evaluated as 10 percent disabling; and denied 
entitlement to a total disability rating based upon 
individual unemployability.

The appellant contends, in essence, that his service-
connected bilateral foot disabilities warrant increased 
disability ratings, and that he is totally disabled as a 
result of these disabilities.

A statement from the appellant is of record, dated in January 
1992, which indicates that he was to begin to receive 
disability benefits from the Social Security Administration in 
February 1992.  Although the social security administrator's 
decision regarding the appellant's unemployability is not 
controlling for VA purposes, it is certainly "pertinent."  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992).  At a minimum, 
the decision of the administrative law judge at the Social 
Security Administration "is evidence which can not be ignored 
and to the extent its conclusions are not accepted, reasons or 
bases should be given therefore."  Id, at 370.

The Board notes that, although the record indicates that the 
appellant had no weakness, atrophies or deformities of his 
extremities during his most recent October 1996 VA 
examination, additional explicit medical findings reconciling 
the appellant's subjective complaints of pain with the 
objective findings on examination, and regarding indications 
such as fatigability, and functional limitation attributable 
to his foot disabilities are necessary.  In rating 
musculoskeletal disabilities, 38 C.F.R. § 4.40 (regarding 
functional loss) must be considered apart from and in 
addition to the appropriate Diagnostic Code(s) in the VA 
Schedule for Rating Disabilities.  See DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  In light of the 
appellant's complaints of pain associated with his service-
connected bilateral foot disabilities, the Board finds that 
further development of the evidence is necessary in this 
case.  Hyder v. Derwinski, 1 Vet. App. 22 (1991).

Accordingly, in view of the requirements set forth in 
Murincsak and Deluca, the case is REMANDED for the following 
development:

1.  The RO should take the necessary 
steps to obtain any additional relevant 
current treatment records.

2.  The appellant should be scheduled for 
VA orthopedic examination to determine 
the current extent of his service-
connected bilateral traumatic arthritis 
of the foot and ankle.  The claims file 
should be made available to the examiner 
for review prior to the examination.  X-
rays and/or other diagnostic studies 
should be done, as deemed appropriate by 
the examiner.  The examiner should 
provide a thorough description of the 
appellant's service-connected 
disabilities, including complete ranges 
of motion of all associated limbs.  In 
addition, the examiner should determine 
whether the joint in question exhibits 
pain on motion, deformity, excess 
fatigability, incoordination, weakened 
movement and other functional 
limitations, if any.  The examiner should 
also address whether pain significantly 
limits function during flare-ups or when 
the joint in question is used repeatedly 
over time.  Any such additional 
functional loss should be expressed in 
degrees, if possible.  Finally, the 
examiner should express opinion 
concerning the effect of the appellant's 
service-connected disabilities on his 
ability to procure and maintain 
employment. 

3.  VARO should attempt to procure the 
appellant's complete Social Security 
Administration records in connection with 
his disability award there.  These 
records should be associated with the 
appellant's VA claims folder.

4.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

5.  VARO should readjudicate the issues 
with consideration of all additional 
evidence.  The claim should be 
adjudicated on the basis of all the 
evidence of record, and all applicable 
laws, regulations, and case law, and, if 
VARO continues to deny the appellant's 
claim, furnish him and his representative 
an appropriate supplemental statement of 
the case.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board.

After completion of the foregoing, if the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellant procedure.  The 
purpose of the REMAND is to procure clarifying data and to 
satisfy due process requirements.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 6 -


